Exhibit 10.13(h)

 

EIGHTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into as of the 19th day of November, 2019, by and among ATLANTICUS
HOLDINGS CORPORATION, a Georgia corporation, as Borrower (“Borrower”), certain
Subsidiaries of Borrower as guarantors (“Guarantors”), and DOVE VENTURES, LLC, a
Nevada limited liability company, as lender (together with any successors or
assigns thereto, “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Guarantors and Lender are parties to a certain Loan and
Security Agreement dated as of November 26, 2014, as amended by (1) a certain
First Amendment to Loan and Security Agreement dated as of November 23, 2015,
(2) a certain Second Amendment to Loan and Security Agreement dated as of
November 22, 2016, (3) a certain Third Amendment to Loan and Security Agreement
dated as of November 22, 2017, (4) a certain Fourth Amendment to Loan and
Security Agreement and First Amendment to Pledge Agreement dated as of June 5,
2018, (5) a certain Fifth Amendment to Loan and Security Agreement dated as of
October 22, 2018, (6) a certain Sixth Amendment to Loan and Security Agreement
dated as of November 21, 2018 and (7) a certain Seventh Amendment to Loan and
Security Agreement dated as of November 5, 2019 (as so amended, the “Loan
Agreement”), pursuant to which Lender has made two separate term loans to
Borrower, each in the principal amount of Twenty Million Dollars ($20,000,000)
(the “Term Loans”); and

 

WHEREAS, the Credit Parties request that Lender amend the Loan Agreement as set
forth herein and Lender is willing to grant such request, subject to the terms
and conditions hereof; and

 

NOW, THEREFORE, for and in consideration of the premises, the terms and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

 

1.

Defined Terms. Defined terms used herein, as indicated by the initial
capitalization thereof, shall have the same respective meanings ascribed to such
terms in the Loan Agreement unless otherwise specifically defined herein.

 

 

2.

Amendments. The Loan Agreement is hereby amended as follows:

 

 

a.

The definition of “Termination Date” contained in Section 1.1 of the Loan
Agreement is hereby amended by deleting such definition in its entirety and
substituting in lieu thereof a new definition of “Termination Date” to read as
follows:

 

“Termination Date” means the earliest of (a) the prepayment of the Term Loans in
full, (b) the date, if any, of the acceleration of the maturity of the Term
Loans pursuant to Section 9.1(a) and (c) December 20, 2019.

 

--------------------------------------------------------------------------------

 

 

 

 

b.

The definition of “Guarantors” contained in Section 1.1 of the Loan Agreement is
hereby amended by deleting such definition in its entirety and substituting in
lieu thereof a new definition of “Guarantors” to read as follows:

 

“Guarantors” means, collectively, CIAC Corporation, a Nevada corporation, CC
Serve Corporation, a Georgia corporation, and Mobile Tech Investments, LLC, a
Georgia limited liability company, and “Guarantor” means any one of them.

 

 

3.

Release of Wilton Acquisitions,  LLC. Lender  hereby (a) absolutely and
unconditionally releases and discharges Wilton Acquisitions, LLC, a Georgia
limited liability company (“Wilton”) from any and all Guaranteed Obligations and
all other obligations and liabilities (accrued or unaccrued) of Wilton to the
Lender under the Loan Agreement and any other Loan Document; (b) absolutely and
unconditionally releases the security interest granted by Wilton pursuant to the
Loan Agreement and any other Loan Document; (c) acknowledges and agrees that all
of its liens on and security interests in Wilton’s property granted and assigned
to the Lender pursuant to the Loan Agreement and any other Loan Document shall
be deemed to have been terminated and released and be of no further force or
effect, and (d) authorizes the filing of the UCC-3 termination statement in the
form attached hereto as Exhibit A with respect to Wilton.

 

 

4.

Representations and Warranties; No Default. The Credit Parties hereby jointly
and severally represent and warrant to the Lender as follows:

 

 

a.

all of the representations and warranties of the Credit Parties contained in the
Loan Agreement and the other Loan Documents are true and correct in all material
respects (or, to the extent such representation or warranty is qualified as to
materiality, remain true and correct) on and as of the date hereof as fully as
though such representations and warranties had been made on the date hereof;
provided that each reference to the Loan Agreement therein shall be deemed to be
a reference to the Loan Agreement after giving effect to this Amendment; and

 

b.

on and as of the date of this Amendment and after giving effect to the waivers
contained herein, no Default or Event of Default has occurred and is continuing
under the Loan Agreement.

 

 

5.

Guarantor Reaffirmation. Each Guarantor hereby consents to and approves all of
the terms of this Amendment, including, but not limited to, the release of
Wilton in Section 3 above (the “Wilton Release”) and further, after giving
effect to this Amendment and the Wilton Release (a) reaffirms all of its
covenants, agreements, indebtedness, liabilities and obligations under the Loan
Agreement and the other Loan Documents to which it is a party, (b) reaffirms the
guaranty by such Guarantor of the Obligations and the grant of Liens in all of
such Guarantor’s interests in the Collateral owned by it as security for the
payment and performance of the Obligations, (c) agrees that notwithstanding the
effectiveness of this Amendment, the Wilton Release or the transactions
contemplated thereby, all such covenants, agreements, indebtedness, liabilities,
obligations guaranty, grant of Liens and the terms of the Loan Documents to
which it is a party are not impaired or affected in any manner whatsoever
(except to the extent expressly modified or waived pursuant to this Amendment)
and shall continue to be in full force and effect and shall continue to secure
all Obligations, and (d) agrees that the Loan Documents to which it is a party
shall and do remain in full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

6.

Expenses. Borrower agrees to pay, immediately upon demand by Lender, all costs,
expenses, attorneys' fees, and other charges and expenses incurred by Lender in
connection with the negotiation, preparation, execution and delivery of this
Amendment and other instrument, document, agreement or amendment executed in
connection with this Amendment.

 

 

7.

Defaults Hereunder. The breach of any representation, warranty or covenant
contained herein or in any document executed in connection herewith, or the
failure to observe or comply with any term or agreement contained herein or in
any document executed in conjunction herewith, shall constitute an Event of
Default under the Loan Documents and Lender shall be entitled to exercise all
rights and remedies it may have under the Loan Agreement, any of the other Loan
Documents and applicable law.

 

 

8.

Conditions Precedent. This Amendment shall not become effective until executed
and delivered by Lender and a duly authorized officer of each Credit Party.

 

 

9.

References in Loan Documents. All references in the Loan Agreement and the other
Loan Documents to the Loan Agreement shall hereafter be deemed to be references
to the Loan Agreement as amended hereby and as the same may hereafter be amended
from time to time.

 

 

10.

No Claims, Offset. The Credit Parties hereby represent, warrant, acknowledge and
agree to and with Lender that (a) no Credit Party holds or claims any right of
action, claim, cause of action or damages, either at law or in equity, against
Lender which arises from, may arise from, allegedly arise from, are based upon
or are related in any manner whatsoever to the Loan Agreement and the Loan
Documents or which are based upon acts or omissions of Lender in connection
therewith and (b) the Obligations are absolutely owed to Lender, without offset,
deduction or counterclaim.

 

 

11.

No Novation. The terms of this Amendment are not intended to and do not serve to
effect a novation as to the Loan Agreement. The parties hereto expressly do not
intend to extinguish any debt or security interest created pursuant to the Loan
Agreement. Instead, it is the express intention of the parties hereto to affirm
the Loan Agreement and the security created thereby.

 

12.

Limitation of Amendment. Except as expressly set forth herein, this Amendment
shall not be deemed to waive, amend or modify any term or condition of the Loan
Agreement or any of the other Loan Documents, each of which is hereby ratified
and reaffirmed, and which shall remain in full force and effect, nor to serve as
a consent to any matter prohibited by the terms and conditions thereof.

 

13.

Loan Document. This Amendment shall constitute a “Loan Document” for all
purposes of the Loan Agreement and the other Loan Documents.

 

 

14.

Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.
Signature pages to this Amendment may be detached from multiple separate
counterparts and attached to the same document and any facsimile copy of any
such executed signature page shall be valid as an original.

 

 

--------------------------------------------------------------------------------

 

 

 

15.

Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto.
Notwithstanding any other  language to this Amendment or the Loan Agreement, any
one of the Lenders may at any time assign all or any portion of its rights under
the Loan Agreement, as amended hereby, and the Notes, as replaced and
substituted pursuant to the Loan Agreement, as amended hereby, in accordance
with Section 12.3 of the Loan Agreement.

 

16.

Section References. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto evidenced hereby.

 

 

17.

Further Assurances. Each Credit Party agrees to take such further action as
Lender shall reasonably request in connection herewith to evidence the
amendments herein contained to the Loan Agreement.

 

 

18.

Governing Law. This Amendment shall be governed by, and construed  in accordance
with, the laws of the State of Nevada.

 

[Signature pages to follow]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

BORROWER:

 

ATLANTICUS HOLDINGS CORPORATION

By:  /s/William R. McCamey                               

William R. McCamey

Chief Financial Officer

 

GUARANTORS:

 

CC SERVE CORPORATION

By:  /s/William R. McCamey                               

William R. McCamey Vice President

 

CIAC CORPORATION

By:  /s/William R. McCamey                               

William R. McCamey President

 

MOBILE TECH INVESTMENTS, LLC

By:  /s/Mitch Saunders                                                 

Mitch Saunders

Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

DOVE VENTURES, LLC, as Lender

By: Bravo Two Company, Inc., its manager

By:  /s/Joshua C. Miller                                          

Joshua C. Miller

Assistant Secretary

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Wilton Acquisitions, LLC

Termination Statement 